Citation Nr: 0022030
Decision Date: 08/18/00	Archive Date: 11/03/00

DOCKET NO. 99-10 550               DATE AUG 18 2000

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for
lumbosacral strain.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel

INTRODUCTION

The veteran had active military service from September 19, 1989 to
June 30, 1997.

This appeal arose from rating decisions by the Department of
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. In
December 1997 the RO granted entitlement to service connection for
mechanical low back pain evaluated as noncompensable disabling
effective from July 1, 1997. In February 1998 the RO assigned an
initial 20 percent evaluation for lumbosacral strain effective from
July 1, 1997.

The case has been forwarded to the Board of Veterans' Appeals
(Board) for appellate review.

The issue listed on the title page has been rephrased slightly to
reflect that the veteran's claim is for a higher initial evaluation
rather than an increased rating claim. This distinction was drawn
in the case of Fenderson v. West, 12 Vet. App. 119 (1999), in which
it was held that in appeals from an initial assignment of a
disability evaluation, ratings may be staged (i.e., different
ratings may be assigned for different periods of time).

FINDING OF FACT

The service connected lumbosacral strain is manifested by no more
than mild to moderate limitation of spinal motion, with no
additional functional loss due to pain or other pathology.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for
lumbosacral strain have not been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 3.102, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59,
4.71a, Diagnostic Codes 5292-5295 (1999).

- 2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service separation examination in April 1997 noted
that he experienced mechanical low back pain. However, this was not
felt to be disabling. A VA examination was conducted in January
1998. The veteran reported back pain that was more or less constant
on a daily basis. He reported that the pain was increased by
constantly lifting boxes weighing from 30 to 100 pounds and by
playing racquetball and running.

The veteran reported no specific problems with bending, walking or
standing. He stated that pain was increased by lying flat on his
back. Sitting did not bother him if lie used a lumbar support.
Treatment consisted of taking two Tylenol tablets daily, which
reportedly would give him some relief.

The examination showed the veteran to not be in any acute distress.
Carriage, posture and gait were all normal. He could walk on his
toes and heels without difficulty. The lumbosacral spine appeared
to be in the midline. No spasms or tenderness were noted.

The veteran complained of pain in the lower back with active range
of motion as follows: at 75 degrees on forward bending, and at 20
degrees on lateral bending to the left and right. Straight leg
raising testing was negative. Knee and ankle jerks were equal, one
plus. Sensation was intact. There was no focal weakness noted.

X-rays showed the alignment of the lumbosacral spine to be normal.
The disc spaces were well maintained. The impression was that the
tests were normal.

- 3 -

In an addendum the examiner stated that the veteran had a strain of
the lumbosacral spine with limited motion. "DeLuca issues" were
considered. In this regard, loss of motion would be expected to be
about an additional 10 degrees because of flare-ups and repeated
pain with use. There was no additional loss of range of motion due
to impaired endurance or incoordination.

Criteria

Disability evaluations are determined by the application of a
schedule of ratings based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (1999). In
determining the disability evaluation, VA must acknowledge and
consider all regulations that are potentially applicable based upon
the assertions and issues raised in the record, and explain the
reasons and bases used to support its conclusions. Schafrath v.
Derwinski, 1 Vet. App. 589 (1991).

The percentage ratings contained in the rating schedule represent,
as far as practicable, the average impairment in earning capacity
resulting from such diseases and injuries and their residual
conditions in civil occupations. For application of the rating
schedule, accurate and fully descriptive medical examinations are
required with emphasis on the limitation of activity imposed by the
disabling condition. It is essential, both in examinations, and in
the evaluation of disability, that each disabling condition be
viewed in relation to its history. 38 C.F.R. 4.1 (1999). See also
38 C.F.R. 4.2 (1999).

The degree of impairment resulting from a disability is a factual
determination and generally the Board's primary focus in such cases
is upon the current severity of the disability. Francisco v. Brown,
7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396,
402 (1994). However, in Fenderson supra, the United States Court of
Appeals for Veterans Claims (Court) held that the rule from
Francisco does not apply where the appellant has expressed
dissatisfaction with the assignment of an initial rating following
an initial award of service connection for that disability.

- 4 -

Rather, at the time of an initial rating, separate ratings can be
assigned for separate periods of time based on the facts found, a
practice known as "staged" ratings. In view of the denial of the
claimant's appeal covered more fully below, the Board finds that
assignment of staged ratings in the veteran's case is not for
application.

In cases of evaluation of orthopedic injuries there must be
adequate consideration of functional impairment including
impairment from painful motion, weakness, fatigability, and
incoordination. See 38 C.F.R. 4.10, 4.40, 4.45, and 4.59; DeLuca v.
Brown, 8 Vet. App. 202 (1995).

The medical nature of the particular disability to be rated under
a given diagnostic code determines whether the diagnostic code is
predicated on loss of range of motion. If a musculoskeletal
disability is rated under a specific diagnostic code that does not
involve limitation of motion and another diagnostic code based on
limitation of motion may be applicable, the latter diagnostic code
must be considered light of sections 4.40, 4.45, and 4.59.
VAOPGCPREC 09-98.

In cases of functional impairment, evaluations are to be based upon
lack of usefulness, and medical examiners must furnish, in addition
to etiological, anatomical, pathological, laboratory and prognostic
data required for ordinary medical classification, a full
description of the effects of the disability upon the person's
ordinary activity. 38 C.F.R. 4.10.

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements.

- 5 -

The functional loss may be due to absence of part, or all, of the
necessary bones, joints and muscles, or associated structures, or
to deformity, adhesions, defective innervation, or other pathology,
or it may be due to pain, supported by adequate pathology, and
evidenced by the visible behavior of the claimant undertaking the
motion.

Weakness is as important as limitation of motion, and a part which
becomes painful on use must be regarded as seriously disabled. A
little used part of the musculoskeletal system may be expected to
show evidence of disuse, either through atrophy, the condition of
the skin, absence of normal callosity or the like. 38 C.F.R. 4.40.

As regards the joints, the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations:

(a) less movement than normal (due to ankylosis, limitation or
blocking, adhesions, tendon-tie-up, contracted scars, etc.);

(b) more movement than normal (from flail joint, resections,
nonunion of fracture, relaxation of ligaments, etc.);

(c) weakened movement (due to muscle injury, disease or injury of
peripheral nerves, divided or lengthened tendons, etc.);

(d) excess fatigability;

(e) incoordination, impaired ability to execute skilled movements
smoothly; and

(f) pain on movement, swelling, deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, interference
with sitting, standing and weight-bearing are related
considerations. 38 C.F.R. 4.45.

- 6 -

With any form of arthritis, painful motion is an important factor
of disability, the facial expression, wincing, etc., on pressure or
manipulation, should be carefully noted and definitely related to
affected joints. Muscle spasm will greatly assist the
identification. The intent of the schedule is to recognize painful
motion with joint or periarticular pathology as productive of
disability. It is the intention to recognize actually painful,
unstable, or malaligned joints, due to healed injury, as entitled
to at least the minimum compensable rating for the joint.
Crepitation either in the soft tissues such as the tendons or
ligaments, or crepitation within the joint structures should be
noted carefully as points of contact which are diseased. Flexion
elicits such manifestations. The joints involved should be tested
for pain on both active and passive motion, in weight bearing and
nonweight-bearing and, if possible, with the range of the opposite
undamaged joint. 38 C.F.R. 4.59.

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), that once
degenerative arthritis is established by x-ray evidence, there are
three circumstances under which compensation may be available for
service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is objectively
confirmed by findings such as swelling, muscle spasm, or
satisfactory evidence of painful motion, and that limitation of
motion meets the criteria in the diagnostic code or codes
applicable to the joint or joints involved, the corresponding
rating under the code or codes will be assigned;

(2) where the objectively confirmed limitation of motion is not of
a sufficient degree to warrant a compensable rating under the code
or codes applicable to the joint or joints involved, a rating of 10
percent will be applied for each major joint or group of minor
joints affected, "to be combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 percent
or 20 percent, depending upon the degree of incapacity, may still
be assigned if there is x-ray evidence of the involvement of 2 or
more major joints or 2 or more minor joint groups.

- 7 -

In addition, diagnostic code 5003 (5010) is to be read in
conjunction with 38 C.F.R. 4.59, and it is contemplated by a
separate regulation. 38 C.F.R. 4.40, which relates to pain in the
musculoskeletal system.

Finally the Court noted that "Diagnostic 5003 and 38 C.F.R. 4.59
deem painful motion of a major joint or groups caused by
degenerative arthritis that is established by x-ray evidence to be
limited motion even though a range of motion may be possible beyond
the point when pain sets in. Id.

The Court has held that diagnostic codes predicated on limitation
of motion do not prohibit consideration of a higher rating based on
functional loss due to pain on use or due to flare-ups under 38
C.F.R. 4.40, 4.45, 4.59. Johnson v. Brown, 9 Vet. App. 7 (1997);
DeLuca supra.

A 20 percent evaluation is assigned for moderate limitation of
lumbar motion. A 40 percent rating is reserved for severe
limitation of lumbar motion. 38 C.F.R. 4.71a, Diagnostic Code 5292.

A pronounced case of intervertebral disc syndrome, with persistent
symptoms compatible with sciatic neuropathy with characteristic
pain and demonstrable muscle spasm, absent ankle jerk, or other
neurological findings appropriate to site of diseased disc, and
little intermittent relief warrants a 60 percent evaluation. In the
case of severe intervertebral disc syndrome with recurring attacks
from which there is intermittent relief, a 40 percent rating is
appropriate. A moderate case of recurrent attacks is rated 20
percent disabling. 38 C.F.R. 4.71a, Diagnostic Code 5293.

The VA office of General Counsel has determined that the diagnostic
code 5293 contemplates limitation of motion and therefore DeLuca
and all regulations pertaining to functional limitation apply when
utilizing the diagnostic code. VAOPGCPREC 36-97.

- 8 -

A corollary of the decision is that ratings cannot be assigned for
both limitation of motion and intervertebral disc syndrome without
violating the prohibition against pyramiding of ratings pursuant to
38 C.F.R. 4.14 because intervertebral disc syndrome has been found
to implicate limitation of motion.

A 40 percent rating is assigned for a severe lumbosacral strain
where there is listing of the whole spine to the opposite side,
positive Goldthwait's sign, marked limitation of forward bending in
standing position, loss of lateral motion with osteoarthritic
changes, or narrowing or irregularity of joint space, or some of
the above with abnormal mobility on forced motion. When there is
muscle spasm on extreme forward bending and loss of lateral spine
motion, unilaterally in the standing position a 20 percent rating
is assigned. 38 C.F.R. 4.71(a), Diagnostic Code 5295.

While not all criteria have been shown for an increased evaluation,
findings sufficiently characteristic to identify the disease and
the disability therefrom, and coordination of rating with
impairment of function are expected in all instances. 38 C.F.R.
4.21.

Ratings shall be based as far as practicable, upon the average
impairments of earning capacity with the additional proviso that
the Secretary shall from time to time readjust this schedule of
ratings in accordance with experience. To accord justice,
therefore, to the exceptional case where the schedular evaluations
are found to be inadequate, the Under Secretary for Benefits or the
Director, Compensation and Pension Service, upon field station
submission, is authorized to approve on the basis of the criteria
set forth in this paragraph an extra-schedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability or disabilities.
The governing norm in these exceptional cases is: A finding that
the case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1) (1999).

- 9 -

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria for that rating.
Otherwise, the lower rating is assigned. 38 C.F.R. 4.7.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When after consideration of all of the evidence and material of
record in an appropriate case before VA there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt in resolving each such issue shall be given to the
veteran. 38 U.S.C.A. 5107(b)(West 1991); 38 C.F.R. 3.102, 4.3.

Analysis

Initially the Board finds that the veteran's claim for increased
compensation benefits for lumbosacral strain is well grounded
within the meaning of 38 U.S.C.A. 5107(a); that is, a plausible
claim has been presented. Murphy supra.

In general, an allegation of increased disability is sufficient to
establish a well- grounded claim seeking an increased rating.
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The veteran's assertions concerning the severity of his low back
symptoms (that are within the competence of a lay party to report)
are sufficient to conclude that his claim for an initial evaluation
in excess of 20 percent for lumbosacral strain is well grounded.
King supra.

- 10 -

The Board is satisfied that all relevant facts have been adequately
developed to their full extent and that VA has met its duty to
assist. Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v.
Derwinski, 1 Vet. App. 519 (1991).

In this regard, the Board notes that the veteran has been afforded
a VA examination. He has not identified any specific source of
medical records and did not request a personal hearing. It is noted
that he stated that he would present additional evidence but did
not do so. The Board is unaware of any additional evidence which
has not already been requested and/or obtained that is pertinent to
the claim on appeal. The Board is satisfied that the evidentiary
record is sufficiently complete for the purpose of the current
adjudication.

The veteran's disability is evaluated as 20 percent disabling
pursuant to Diagnostic Code 5295-5292. The evaluation is indicative
of not more than moderate impairment when considering limitation of
lumbar motion or lumbosacral strain.

The medical evidence produced by the veteran of his condition after
discharge consists of his contentions and a VA examination report.
The examination showed that his range of active motion with pain
was 75 degrees of flexion and 20 degrees of lateral bending
bilaterally. No other disability was noted.

The Court has held that diagnostic codes predicated on limitation
of motion do not prohibit consideration of a higher rating based on
functional loss due to pain on use or due to flare-ups under 38
C.F.R. 4.40, 4.45, 4.59. Johnson 'DeLuca supra. Furthermore,
pursuant to Hicks supra, motion may be limited where painful.

Treating the veteran's motion as limited where painful and
accepting the VA examiner's opinion that motion would be limited an
additional 10 degrees during flare-ups and due to pain with
repeated use, the Board finds that limitation of motion of the
lumbosacral spine is no more than mild to moderate. The maximum
schedular evaluation of 40 percent based on limitation of motion
would require a showing of severe limitation of motion of the
lumbar spine. This is not shown by any of the evidence of record.

- 11 -

With respect to functional impairment, the examiner, as stated
above, addressed all of the DeLuca factors with specificity. The
ranges of motion listed in his report were ranges of active motion
with pain. The examiner then added that some additional limitation
(about 10 degrees) would be expected during flare-ups of
symptomatology or with repeated use. Therefore, the veteran's
lumbosacral spine motion would be expected to be no less than about
65 degrees of flexion and about 10 degrees of lateral flexion -
even with pain and during flare-ups. This is no more than mild to
moderate limitation of motion.

It should be noted that aside from the veteran's complaint of pain
on active range of motion testing there was no evidence of pain
during his VA examination. He did not appear to be in acute
distress. There was no evidence of pain in his carriage, posture or
gait, all of which were normal. There was no muscle spasm or
tenderness on examination.

With respect to incoordination, weakness, and fatigability the VA
examiner found specifically that there was no additional functional
impairment. The examination was overwhelmingly negative. There was
no focal weakness and the veteran was able to perform heel and toe
walking and the other components of the examination.

A higher evaluation of 40 percent evaluation may also be assigned
for severe lumbosacral strain pursuant to Diagnostic Code 5295.
While the veteran may feel that his symptoms are worse than
evaluated, VA regulations state that a 40 percent evaluation is
assigned based on symptoms including listing of the whole spine to
the opposite side, marked limitation of forward bending in standing
position, loss of lateral motion with osteoarthritic changes,
narrowing or irregularity of joint space, or abnormal mobility on
forced motion.

The veteran has not shown any osteoarthritic changes of the spine,
narrowing or irregularity of joint space, marked limitation of
forward bending, loss of lateral spine motion, listing of the spine
to the opposite side or the like.

- 12 -

The only finding on examination was reported pain on active flexion
and lateral bending and for the reasons given above limitation of
motion including limitation due to pain was no more than mild to
moderate.

There has been no evidence suggesting that the veteran has had
marked limitation of forward bending. He stated at his VA
examination that bending in and of itself was not really his
problem. In fact, he could actively bend forward to 75 degrees with
pain, and even during flare-ups or with repeated use his forward
flexion was expected to be only about 10 degrees less than that.

As for lateral spine motion, the veteran was capable of actively
bending laterally to 20 degrees with pain at his VA examination and
opinion of the VA examiner was that even during flare-ups or with
repeated use motion was predicted to be only reduced by about 10
degrees. Therefore, even with consideration of painful motion the
overall disability picture does not nearly approximate loss of
lateral spine motion of marked limitation of forward bending.
Again, the VA examiner found that there was no evidence of any
additional disability from weakness, fatigability or
incoordination.

Therefore the Board concludes that the criteria for the maximum 40
percent evaluation pursuant to Diagnostic Code 5295 have not been
met or approximated.

The applicability of Diagnostic Code 5293 was also considered.
However, no diagnosis was made of any intervertebral disc changes
when the veteran underwent his VA examination in January 1998.
There is no indication of sciatic type symptoms, radiculopathy or
any sensory or motor impairment consistent with diseased
intervertebral discs.

To support a 40 percent evaluation the veteran would have to
produce evidence of severe intervertebral disc syndrome with
recurring attacks from which there is intermittent relief. As no
competent medical evidence has been submitted to this effect the
Board concludes that the criteria for a higher evaluation pursuant
to Diagnostic Code 5293 have not been met or nearly approximated.

- 13 -

As the Board noted earlier, this case involves an appeal as to the
initial grant of service connection and disability evaluation
assigned. In view of the denial of the appeal, the Board finds no
basis for assignment of staged ratings. See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claim for an evaluation in excess of 20
percent for lumbosacral strain. Gilbert v. Derwinski, 1 Vet. App.
49, 53 (1990).

Additional Matter

The Court has held that the Board is precluded by regulation from
assigning an extraschedular rating under 38 C.F.R. 3.321(b)(1) in
the first instance. Floyd v. Brown, 9 Vet. App. 88 (1996). The
Board, however, is still obligated to seek all issues that are
reasonably raised from a liberal reading of documents or testimony
of record and to identify all potential theories of entitlement to
a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified
that it did not read the regulation as precluding the Board from
affirming an RO conclusion that a claim does not meet the criteria
for submission pursuant to 38 C.F.R. 3.321(b)(1), or from reaching
such conclusion on its own. In the veteran's case at hand, the
Board notes that the RO determined that referral for extraschedular
consideration was not warranted.

The Court has further held that the Board must address referral
under 38 C.F.R. 3.321(b)(1) only where circumstances are presented
which the VA Under Secretary for Benefits or the Director of the VA
Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

- 14 -

The Board does not find the veteran's disability picture to be
unusual or exceptional in nature as to warrant referral of his case
to the Director or Under Secretary for review for consideration of
extraschedular evaluation under the provisions of 38 C.F.R.
3.321(b)(1). In this regard, the low back disability has not
required frequent inpatient care and has not markedly interfered
with employment reported in sales.

The current schedular criteria adequately compensate the veteran
for the current demonstrated nature and extent of severity of his
spinal symptoms. Having reviewed the record with these mandates in
mind, the Board finds no basis for further action on this question.

ORDER

Entitlement to an initial evaluation in excess of 20 percent for a
lumbosacral strain is denied.

RONALD R. BOSCH
Member, Board of Veterans' Appeals




- 15 - 425523556      000912    939419

DOCKET NO. 97-32 744               DATE SEP 12 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Whether new and material evidence has been presented to reopen a
claim of entitlement to service connection for the cause of the
veteran's death.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to May 1946. He
was a prisoner of war (POW) of the German government from March 19,
1945 to April 29, 1945. The appellant is his widow.

In a June 1998 decision, the Board of Veterans' Appeals (Board)
determined that new and material evidence had not been presented to
reopen a claim for service connection for the cause of the
veteran's death. The appellant appealed the Board's decision to the
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court"). In October 1998, the Department of
Veterans Affairs (VA) Office of the General Counsel moved to remand
and stay the proceedings for application of the regulatory
definition of new and material evidence pursuant to 38 C.F.R.
3.156(a). The appellant did not oppose the motion. In a November
20, 1998 Order, the Court vacated the June 1998 Board decision and
remanded the case to the Board. In a March 1999 letter, the
appellant was notified of the status of her appeal and given thirty
days to submit additional argument and evidence in support of her
appeal. A response was not received by the appellant.

In a July 1999 decision, the Board again found that new and
material evidence had not been presented to reopen the appellant's
claim of entitlement to service connection for the cause of the
veteran's death. The appellant once again appealed that
determination to the Court. In a December 1999 motion, the VA
Office of General Counsel moved to remand and stay the proceedings
for application of Elkins v. West, 12 Vet. App. 209 (1999) and
Winters v. West, 12 Vet. App. 203 (1999). In a February 2000 Order,
the Court vacated the July 1999 Board decision and remanded the
case to the Board. In an April 2000 letter, the appellant was
notified of the status of her appeal and given thirty days to
submit additional argument and evidence in support of her appeal.
A response has not been received

- 2 -

by the appellant. Thus, the issue of whether new and material
evidence has been presented to reopen a claim of entitlement to
service connection for the cause of the veteran's death is properly
before the Board for appellate consideration.

FINDINGS OF FACT

1. The veteran died in October 1994.

2. At the time of his death, the veteran was not service connected
for any disabilities or injuries.

3. The appellant's claim of entitlement to service connection for
the cause of the veteran's death was denied in a February 1995
rating decision. The appellant did not perfect a timely appeal of
that determination and the decision became final.

4. Evidence submitted since the RO's February 1995 rating decision
is not new, does not bear directly and substantially upon the
specific matter under consideration, and/or is not so significant
that it must be considered in order to fairly decide the merits of
the claim.

CONCLUSION OF LAW

Evidence received since the RO's February 1995 rating decision is
not new and material; the decision is final and the claim is not
reopened. 38 U.S.C.A. 5107, 5108, 7105 (West 1991); 38 C.F.R.
3.156(a) (1999).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although efforts have been made by VA to obtain the veteran's
complete service medical records, the National Personnel Records
Center (NPRC), in response to VA requests, reported the records may
have been destroyed in the 1973 NPRC fire. NPRC could not confirm
the existence of such records; only the fact that if they had been
stored at the Records Center, they would have been stored in an
area damaged by the fire. The Board realizes in cases such as
these, VA has a heightened duty to explain its findings and
conclusions and to consider carefully the benefit-of-the- doubt
rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v.
Derwinski, 2 Vet. App. 83, 85 (1992). The Board's analysis of the
appellant's claim was undertaken with this duty in mind.

Factual Background

Upon VA POW protocol examination dated in May 1985, the veteran
reported that he had suffered from dysentery and pellagra while in
captivity. He stated that he did not know whether he had suffered
from beriberi. He reported that he had not experienced chest pain,
rapid heart beats, skipped or missed heart beats, numbness,
tingling, or pain in the fingers or feet, numbness or weakness in
the arms or legs, swelling in the joints, swelling of the legs
and/or feet, or swelling of the muscles during captivity, After
examination, the examiner rendered the following diagnoses: mild
degenerative arthritis of the cervical spine; mild degenerative
joint disease of both shoulders; mild right and severe left tendon
and capsular calcifications of the shoulders; mild-to-moderate
degenerative joint disease of the lumbosacral spine; lupus
erythematosus, mild form, by history; mild hearing impairment, by
history; absence of all teeth; chronic allergic rhinitis; chronic
smoker's bronchitis and mild chronic obstructive pulmonary disease;
atherosclerosis involving the carotid arteries, aorta, and common
iliac arteries; a hiatal hernia, by history; mild external
hemorrhoids; an early, reducible, indirect left

- 4 -

inguinal hernia; mild residuals of status postoperative lumbar disk
surgery; essential hypertension (160/106, untreated); and
arteriosclerotic heart disease.

In July 1985 and October 1985 rating decisions, the RO denied
entitlement to service connection for degenerative arthritis and
joint disease of the cervical spine, lumbar spine, and bilateral
shoulders with tendon and capsular calcification; mild lupus
erythematosus by history; mild hearing impairment; absence of all
teeth; allergic rhinitis; chronic smoker's bronchitis with mild
chronic obstructive pulmonary disease; atherosclerosis with
hypertension; hiatal hernia; mild hemorrhoids; left reducible
hernia; status post residual lumbar disc surgery; headaches; and a
nervous condition.

Private clinical records dated from 1986 to 1993 reflect treatment
of a duodenal ulcer, an abdominal aortic aneurysm, systemic lupus
erythematosus, squamous cell carcinoma which appeared to be arising
from the pleura in the right upper lobe area, and bronchogenic
carcinoma of the right lung. In an August 1993 statement, it was
noted that surgical lymph nodes were positive for tumor.

The veteran died in October 1994. The death certificate indicates
that the immediate cause of death was hypokinetic respiratory
failure, due to or as a consequence of lymphangitic metastases, due
to or as a consequence of recurrent bronchogenic carcinoma. Chronic
obstructive pulmonary disease was listed as a significant condition
contributing to death but not resulting in the underlying cause of
death. An autopsy was not performed.

In January 1995, the appellant submitted a statement to the effect
that she felt ischemic heart disease contributed to the veteran's
death. In support of her claim, she submitted a copy of an article
from a January 1995 Ex-POW Bulletin newsletter. The submitted page
discusses ischemic heart disease and notes that it is prevalent in
former POWs as a result of having wet beriberi. The article also
notes that ischemic

- 5 -

heart disease can and may include atherosclerotic heart disease,
arteriosclerotic heart disease, coronary heart disease, "agina
pectoris," and generally myocardial infarction that was the result
of edema during captivity.

In a February 1995 rating decision, the RO denied the claim for
service connection for the cause of the veteran's death. The RO
noted that there was no evidence that the veteran's cause of death
had been due to a service-connected disability or any other
incident of service.

The additional evidence submitted since the RO's February 1995
rating decision consists of copies of articles from periodicals, a
June 1995 letter from a private physician, and written statements
from the appellant.

The appellant has submitted copies from a February - March 1995
Veteran's of Foreign Wars Auxiliary magazine. The submitted copies
discuss presumptive service connection for certain diseases
associated with herbicide exposure and radiation or mustard gas
exposure. She has also submitted a copy of a page from a January
1995 Ex-POW Bulletin newsletter discussing ischemic heart disease
and its prevalence in former POWs as a result of having wet
beriberi.

In a June 1995 letter, a private physician reported that the
veteran's malignancy had spread throughout his lungs and to other
parts of his body, including his brain, during his final clays. It
was noted that clinically, he had an altered mental status,
believed to represent metastatic disease to the brain. There were
other findings which showed that his lungs were failing, also noted
as probably due to advancing cancer.

Numerous statements of the appellant have been received by the RO.
The appellant states that POWs, and their spouses, should receive
compensation regardless of whether or not they have a service-
connected illness or injury. The appellant has

- 6 -

also stated that the veteran had worn false teeth since 1956, and
began having stomach and back problems at that time. She stated
that the veteran had ruptured discs in 1961 and 1976, a duodenal
ulcer and abdominal aortic aneurysm in 1986, and a tumor in the
right upper chest in 1992.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be established for
a disability resulting from personal injury suffered or disease
contracted in the line of duty or for aggravation of a preexisting
injury suffered or disease contracted in the line of duty. 38
U.S.C.A. 1110 (West 1991). Service connection connotes many factors
but basically means that the facts, shown by evidence, establish
that a particular injury or disease resulting in disability was
incurred coincident with service in the Armed Forces, or if
preexisting such service, was aggravated therein. 38 C.F.R.
3.303(a) (1999). Service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1999).

Service connection may be established for arteriosclerosis,
arthritis, cardiovascular- renal disease, systemic lupus
erythematosus, organic diseases of the nervous system, and
malignant tumors when manifested to a compensable degree during the
first year after service. 38 C.F.R. 3.309(a) (1999). For a former
POW of not less than 30 days, service connection can be established
by presumption for beriberi (including beriberi heart disease and
ischemic heart disease), psychosis, post- traumatic osteoarthritis,
and peptic ulcer disease if manifest to a degree of 10 percent of
more at any time after separation from service. 38 C.F.R. 3.309(c).

To establish service connection for the cause of the veteran's
death, the evidence must show that a disability incurred in or
aggravated by service either caused or contributed substantially or
materially to the cause of death. For a service-

- 7 -

connected disability to be the cause of death, it must singly, or
with some other condition be the immediate or underlying cause of
death, or be etiologically related. 38 U.S.C.A. 1310 (West 1991);
38 C.F.R. 3.312 (1999). To be a contributory cause of death, it
must be shown that the service-connected disability contributed
substantially or materially to cause death, that it combined to
cause death, or that it aided or lent assistance to the production
of death. It is not sufficient to show that it casually shared in
producing death, but rather is must be shown that there was a
causal connection. 38 C.F.R. 3.312.

Following notification of an initial review and determination of a
claim by the RO, a notice of disagreement must be filed within one
year from the date of mailing of notification, followed by a timely
substantive appeal submitted either within 60 days of the issuance
of a statement of the case or within the remainder of the one- year
period of mailing of the notice of the adverse determination;
otherwise, the determination becomes final and is not subject to
revision absent new and material evidence. 38 U.S.C.A. 7105; 38
C.F.R. 3.104(a) (1999).

If new and material evidence is presented or secured with respect
to a claim that has been disallowed, the Secretary shall reopen the
claim and review the former disposition of the claim. 38 U.S.C.A.
5108. In determining whether to reopen previously and finally
denied claims, a three-step analysis has been announced by the
Court in Elkins v. West, 12 Vet. App. 209 (1999). Under the Elkins
test, the Board must first determine whether the veteran has
presented new and material evidence under 38 C.F.R. 3.156(a) in
order to have a finally decided claim reopened under 38 U.S.C.A.
5108. Second, if new and material evidence has been presented,
immediately upon reopening the claim, the Board must determine
whether, based upon all the evidence of record in support of the
claim, the claim as reopened is well grounded pursuant to 38
U.S.C.A. 5107(a). Third, if the claim is well grounded, the Board
may then proceed to evaluate the merits of the claim but

- 8 -

only after ensuring the VA's duty to assist under 38 U.S.C.A.
5107(b) has been fulfilled. Winters v. West, 12 Vet. App. 203
(1999).

New and material evidence means 1) evidence not previously
submitted; 2) which bears directly and substantially upon the
specific matter under consideration; 3) which is neither cumulative
nor redundant; and 4) which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a). For the limited purpose of determining whether to
reopen a claim, the credibility of the evidence is to be presumed;
however, this presumption no longer applies in the adjudication
that follows reopening. Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of
materiality, the newly presented evidence need not be probative of
all the elements required to award the claim. Evans v. Brown, 9
Vet. App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 498,
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)). Rather, it
is the specified basses for the final disallowance that must be
considered in determining whether the newly submitted evidence is
probative. Evans, at 284. The Court also held that in order to
reopen a previously and finally disallowed claim there must be new
and material evidence submitted "since the time that the claim was
finally disallowed on any basis, not only since the time that the
claim was last disallowed on the merits." Evans v. Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 Vet.
App. 172 (1996), extended the 38 U.S.C.A. 5103(a) (West 1991) duty
to advise the claimant of evidence needed to complete his
application, as discussed in Robinette v. Brown, 8 Vet. App. 69
(1995), to applications to reopen a claim through the presentation
of new and material evidence. In this instance, VA has fulfilled
such duty in the course of requests for information from the
appellant, and has advised the appellant of the status of her claim
in the statement of the case and supplemental statement of

- 9 -

the case. As modified by Epps v. Brown, 9 Vet. App. 341, 344
(1996), that duty arises where the veteran has reported the
existence of evidence which could serve to re-open a claim. As no
such evidence has been identified in the instant case, VA has
satisfied its duty to inform the appellant under 38 U.S.C.A.
5103(a). See Slater v. Brown, 9 Vet. App. 240, 244 (1996).

Analysis

The appellant contends that ischemic heart disease and
arteriosclerotic heart disease contributed to the veteran's death.
The appellant further contends that the veteran developed stomach
problems, back problems, lupus, and depression as a result of being
a POW and that those conditions also contributed to his death.

The copy of a January 1995 Ex-POW Bulletin article, pertaining to
ischemic heart disease in former POW's, is duplicative of evidence
that was of record at the time of the RO's February 1995 rating
decision. Thus, it is not new and material evidence.

The copy of an article from the February - March 1995 issue from a
Veterans of Foreign Wars auxiliary magazine, which pertains to
amendments in rules governing the establishment of service-
connected disabilities in regard to exposure to herbicides,
radiation, and mustard gas, is new in that it was not previously of
record. However, it does not bear directly and substantially upon
the specific matter under consideration, a nexus between the cause
of the veteran's death and an incident of service, including the
veteran's POW captivity. The record is silent for any evidence to
suggest that the veteran was exposed to herbicides, radiation or
mustard gas during service. Therefore, because the new evidence
does not reflect a nexus or causal link between the cause of the
veteran's death and any incident of service, it is not so
significant that it must be considered in order to fairly decide
the merits of the claim. See 38 C.F.R. 3.156(a).

- 10 -

The private physician's letter dated in June 1995 is also new in
that it was not previously of record. The letter reflects findings
of metastasizing cancer throughout the veteran's body. However, the
letter does not bear directly and substantially upon the specific
matter under consideration, a nexus between an incident of service,
including the veteran's POW captivity, and the cause of the
veteran's death. Thus, because the letter does not tend to show or
suggest that any of the noted causes of the veteran's death were
related to an incident of his military service, it is not so
significant that it must be considered in order to fairly decide
the merits of the claim. See 38 C.F.R. 3.156(a).

The appellant's written statements that the veteran's POW
experience led to multiple disabilities including ischemic heart
disease are essentially cumulative of her prior assertions and are
therefore not new and material evidence. The Board notes that,
unfortunately, the contentions of the appellant are not supported
by any medical opinions of record. As stated by the Court, where
the determinative issue involves questions of medical causation or
a medical diagnosis, competent medical evidence is required.
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The appellant's
claim remains devoid of any competent medical evidence of a nexus
between the cause of the veteran's death and any incident of
service. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that this claim was most recently remanded for
analysis pursuant to Elkins v. West and Winters v. West. The Board
further notes that the aforementioned analysis (as well as the
analysis in the July 1999 Board decision) has been conducted
pursuant to the Court's holding in Elkins. However, because new and
material evidence has not been presented, contemplation of the
second and third steps enumerated by the Court is not warranted.
Additionally, the Court's decision in Winters v. West has been
vacated by Winters v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).
Finally, the Board notes that because new and material

- 11 -

evidence has not been presented by the appellant, a remand to allow
her to submit additional evidence and/or for further assistance by
the RO by re-examination of the evidence of record is not
warranted.

ORDER

New and material evidence not having been presented to reopen the
claim of entitlement to service connection for the cause of the
veteran's death, service connection remains denied.

John E. Ormond, Jr.
Member, Board of Veterans' Appeals

- 12 -



